Title: To George Washington from William Gordon, 12 June 1780
From: Gordon, William
To: Washington, George



My dear Sir
Jamaica Plain [Mass.] June 12. 1780

Your obliging favour of May 3d came to hand this day fortnight May 29th. I waited with a degree of solicitude, as I could not proceed consistently without hearing first from your Excellency. It was a very busy week what with the annual election on the following wednesday, & the convention of ministers the next day. However I have since then transcribed all the correspondence between me & Lt Col. Hamilton; Mr Dana’s letter; what I wrote to you Feby 29th, so far as related to the affair; your answer thereto of May 3d; the copy of yours to Lt Colo. Hamilton with his answer; & a copy of the enclosed; all which I have sent, the last thursday, to the Massats Delegates with a complaint against Lt Col. Hamilton for the treatment I have met with from him in consequence of the information given to Mr Dana, requesting them to use their influence that the whole affair may be examined into by Congress, at large, or a committee. I have not mentioned to them the name of the writer of the enclosed, nor his place of abode, but have acquainted one of them therewith & desired him to communicate the same, can they get the matter inquired into. The enclosed I send to you in confidence, shall inform the writer what I have done.
I am sorry that I have been under the disagreeable necessity of bringing the business before your Excellency; but having taken the above step shall have no occasion to give you further trouble upon it.
It is so evidently the interest of the European powers to keep the American continent from becoming again a part of the British dominions, that it is not probable, that they will interfere against us. But the temper of the king & ministry is such, that they will not desist from the contest till a fatal necessity obliges them. When their resources fail,

& they can carry on the war no longer they will think of peace, & not before, unless to deceive. Thro’ the assistance of France & Spain I hope we shall be enabled to continue the war longer than our enemies, notwithstanding what has been & still is the wretched state of our money. Selfishness has so far prevailed over that patriotic spirit which at first wrought wonders through the Continent, that I have little dependance upon the virtue of the people. Congress must build their schemes upon the interest of individuals forming the community—& that not an interest too far distant, which will in general be treated as a distant heaven. I doubt not, but that the expectations which our enemies have built upon the depreciation will fail them, as we have gone too far ever to think of retreating & must contrive ways & means for supporting the cause. Safety & interest will operate strongly, when patriotism fails. I wait with earnest longings to hear that Clinton has been obliged to raise the siege of Charles Town, & that the fleet & troops destined by our good ally to aid us in our operations are arrived & have cut off the communication between New York & Clinton. I congratulate your Excellency upon the honours conferred by the king of France; but am persuaded that you feel more pleasure from the opportunities he is likely to afford you of serving your country than from the honours in themselves considered. I wish you may meet with suitable support from the several states, & may not have your former disappointments repeated. Our last General Court should have provided the men in Feby & March, but they left the business as usual to be done by a new General Court, & the men are now to be procured at a busy season of the year.
The peculiar situation of affairs in Britain makes me desirous of private intelligence from thence; but I have not had a line of a later date than last April twelve month. When once the power of ministry is so broken, that the spirit of liberty can exert itself with the prospect of success, I doubt not but that it will fall heavy upon some certain offenders; & let them suffer as examples to succeeding generations. Suppose that the parliament is kept sitting in hopes of good news from Clinton & Cornwallis. May they be prorogued, thro’ the delay of it: & may the Gazette after a while furnish the members with the reverse; & such as shall kindle a flame thro’ the nation ⟨mutilated⟩ ministry & all ⟨the⟩ir ⟨mutilated⟩! Your Lady, I conclude is still at Morris Town, Mrs Gordon joins me in best respects to her & your Excellency, wishing, with you most fervently that peace may be restored to this distressed country—that you may both live long to enjoy the comfort of it, & that it may not be lessened by any ungrateful returns. Your Excellency’s sincere friend & very humble servant

William Gordon

 